Citation Nr: 0122516	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from May 15, 1997 to 
October 14, 1997, but was listed as absent without leave 
(AWOL) from June 20, 1997 to July 21, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 administrative decision in 
which it was determined that the appellant's discharge for 
the period of service from May 16, 1997 to October 14, 1997 
constitutes a bar to certain VA benefits (other than 
healthcare, under Chapter 17, United States Code).  

In July 2001, the veteran testified at a hearing held in 
Washington, DC before the undersigned Board Member.  A 
transcript of this hearing is of record.  Although the 
appellant requested, and was granted, a 30-day abeyance 
period for the submission of additional evidence to support 
the claim, to date, not additional evidence has been 
received; hence, the claim is ready to be considered on the 
merits.  

However, the Board also notes that, during the hearing, the 
veteran and his representative submitted additional evidence 
(namely, service medical records) that have not been reviewed 
by the RO.  Although not accompanied by a specific written 
waiver of RO jurisdiction, the Board finds that a remand for 
RO consideration of the aforementioned evidence, in the first 
instance, is not warranted because, as explained by the 
veteran's representative, the evidence relates to a claim for 
service connection, and not the character of discharge issue 
aon appeal.  As the the evidence is not relevant (and, hence, 
not "pertinent") to the issue under consideration, it is 
referred to the RO for appropriate action.  See 38 C.F.R. § 
20.1304(c) (2000).  




FINDINGS OF FACT

1.  After a little more than a month of military service, the 
appellant was absent without leave for 31 days, from June 20 
to July 21, 1997; he subsequently was discharged under other 
than honorable conditions.  

2.  The appellant's period of absence without leave during 
service constitutes willful and persistent misconduct that 
was not a minor offense, and the appellant was not was not 
insane during his active military service.  

3.  For purposes of VA benefits, the appellant's discharge 
was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's discharge from his May 16, 1997 to October 
14, 1997 service constitutes a bar to certain VA benefits.  
38 U.S.C.A. §§ 101, 5107, 5303 (West 1991 and West Supp. 
2001); 38 C.F.R. § 3.12 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's NGB Form 22 notes that, in March 1997, he 
joined the Army National Guard of Pennsylvania by signing a 
contract for eight years of service.  By signing, the 
appellant acknowledged that he understood that if he accrued 
9 or more unexcused absences during any continuous 365 day 
period, he may be declared an unsatisfactory participant and 
subject to reduction in grade and discharge from the Army 
National Guard and transfer to the Individual Ready Reserve.

Service personnel records indicate that the appellant 
reported to active duty on May 16, 1997.  Later in May 1997, 
the appellant was taken to Ireland Army Hospital in May 1997 
following an injury to the left ankle.  Examination revealed 
swelling, redness and bruising; x-rays revealed no fracture 
or dislocation in the left ankle.  The appellant had a 
follow-up appointment at Nelson Medical Clinic on May 30, 
1997.  X-rays revealed no fracture or dislocation in the 
right lower extremity.  A June 5, 1997 bone scan report from 
Nelson Medical Clinic notes that there was decreased swelling 
in the left foot but sharp pain shooting down the leg, "pins 
and needles" in the right heel and pain in the right hip.  
Impression was stress-related changes of the right foot.  
Continued use of crutches was recommended.  A June 19, 1997 
individual sick slip from Ireland Army Hospital recommended 
approval of convalescence leave.  

The veteran was reported AWOL on June 20, 1997.  A month 
later, in July 1997, he was dropped from the rolls as a 
deserter.

In July 1997, the appellant requested a discharge from 
service.  According to a July 1997 Request for Discharge in 
Lieu of Trial by Courts Martial, the appellant had been 
charged under Article 86 of the Uniform Code of Military 
Justice (UCMJ) for being AWOL from June 20 to July 21, 1997.  
In the signed request, the appellant acknowledged that he 
understood that, if his request for discharge was accepted, 
he may be discharged under other than honorable conditions 
and furnished an Under Other Than Honorable Discharge 
Certificate.  He acknowledged that he had been advised and 
that he understood the possible effects of an under other 
than honorable discharge and that, as a result, that he may 
be deprived of many or all Army benefits, and that he may be 
ineligible for many or all benefits administered by VA.

In September 1997, the appellant's request for Discharge in 
Lieu of Trial by Courts-Martial was approved under other than 
honorable conditions.  The appellant's DD Form 214 indicates 
that he was discharged in October 1997.  His service was 
characterized as under other than honorable conditions.

In a statement received by the RO in March 1999, the 
appellant stated that during basic training, he sprained his 
ankle while running.  He maintained that convalescence leave 
was denied by his commanding officer; therefore, he decided 
to go AWOL.

In a statement received by the RO in April 2000, the 
appellant stated that he went AWOL because he was suffering 
from ankle and hip disabilities, as well as a learning 
disability.  The appellant also indicated that he was afraid 
of his commanding officers, because they allegedly spit on 
him and hit him.

During the July 2001 hearing before the undersigned Board 
Member, the appellant testified that he injured his ankle 
when he got hit by a tank during service.  He sought medical 
treatment and requested convalescent leave.  The appellant 
stated that his commanding officer destroyed his service 
medical records and did not approve convalescent leave; 
therefore, he went AWOL in order to seek medical attention to 
"find out what was wrong with [him]," and to convalesce for 
30 days. 

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the March 2001 statement of the case, the appellant and 
his representative has been given notice of the pertinent 
laws and regulations governing his claim, and the reasons for 
the denial.  Moreover, the appellant has been afforded, and 
has availed himself, of the opportunity to offer testimony in 
support of his claim for benefits.  Furthermore, while, as 
discussed below, the the appellant has indicated that all 
pertinent evidence has not been considered, he has not 
submitted additional evidence in support of his claim 
(although given the opportunity to do so), nor has he 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, adjudication of the above-referenced issue, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2). Accordingly, a 
person seeking eligibility for VA benefits must establish 
that he is a veteran and was discharged under conditions 
other than dishonorable.  Id.  

A veteran receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Discharge or release for 
certain offenses-to include acceptance of an undesirable 
discharge to escape trial by general court martial-is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d).  Moreover, an other-than-honorable-
conditions discharge based upon willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  
However, "[a] discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious."  Id.  Thus, 
if a veteran's offense is determined not to have been minor, 
that is the end of the inquiry.  See Struck v. Brown, 9 Vet. 
App. 145 (1996); Camarena v. Brown, 6 Vet. App. 565 (1994).  
In this regard, VA has broad discretion to define the 
character of service when benefits may be denied.  Camarena, 
supra.  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge.  See 38 C.F.R. § 3.12(b).

Under 38 C.F.R. § 3.354, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a veteran 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition provided above.  
38 C.F.R. § 3.354.

No VA benefits are payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days unless it is found he or she was insane 
at the time of committing the offense.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6), 3.360 
(1999).

The record demonstrates that the appellant's AWOL offense 
occurred over 31 consecutive days after completing only a 
little more than a month of active duty service.  After he 
returned to service, the appellant requested a discharge from 
service.  While the veteran now appears to contend otherwise, 
the service personnel records clearly show that he was aware 
of the ramifications of a discharge under other than 
honorable conditions when he submitted his request.  As a 
result, in October 1997, the Army National Guard discharged 
him under other than honorable conditions.  He had served 
approximately 155 days of active service at the time of his 
discharge.

Applying the facts noted above to the pertinent legal 
authority, the Board finds that the appellant's discharge 
from service was due to willful and persistent misconduct 
that was not a minor offense.  In this regard, the the Board 
notes that, in a similar case, the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
found that 32 days of absence without leave out of 176 days 
total service equaled severe misconduct and, by analogy, 
persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 
(1993).  As recognized by the Court in Winters, AWOL in 
excess of 30 days is considered a severe offense under the 
Uniform Code of Military Justice, punishable by confinement 
for up to one year or the issuance of either a bad conduct or 
dishonorable discharge.  Applying that authority and analysis 
to the facts of this case, the Board finds that the 
appellant's misconduct was severe and, by analogy, persistent 
because he spent 31 days out of his approximately 155 days of 
service from May 1997 to October 1997 in an AWOL status.  The 
evidence also indicates that, in agreeing to an "other than 
honorable" discharge, the veteran essentially chose non-
judicial punishment over a more severe penalty, such as 
confinement or court martial.   

Under these circumstances, the Board must conclude that the 
appellant's discharge was under dishonorable conditions.  38 
C.F.R. § 3.12.  Thus, he cannot attain the status of a 
veteran, and the character of his discharge will constitute a 
bar to VA benefits (except healthcare under Chapter 17, 
United States Code) unless an exception applies.   

Although the appellant has offered excuses for his misconduct 
and has alleged that he had a learning disability during 
service, he has not argued, and the evidence does not 
establish, that he was insane at the time he committed his 
offense.  See Struck, 9 Vet. App. at 153 (holding, consistent 
with 38 C.F.R. § 3.312, that insanity existing at the time of 
the offense may excuse the incidence of misconduct).  
Interestingly, while the veteran has asserted that 
consideration of his claim has not been based on all 
pertinent evidence, to include records from his private 
physician, Dr. Felix Brizuela (some of which are already of 
record), it appears that any medical records outstanding 
pertain to treatment for disability, to include claimed 
chronic myofacial pain syndrome, which he contends has 
resulted from his in-service "injuries."  Significantly, 
the veteran has not contended that any medical evidence-of 
record or outstanding-establishes that he was insane during 
his period of military service.  
.
The Board also finds that, notwithstanding the appellant's 
assertions as to the reasons for his AWOL, the "compelling 
circumstances" exception under 38 C.F.R. § 3.12(c)(6) is not 
available to the appellant because it only applies to 
absences without leave for a continuous period of at least 
180 days.  See Stringham v. Brown, 8 Vet. App. 445 (1995); 
Winter v. Principi, 4 Vet. App. 29 (1993).  As noted above, 
the appellant was AWOL for 31 days, a period of less than 180 
days.

The Board acknowledges the fact of the veteran's in-service 
injury, and has carefully and sympathetically considered the 
assertions advanced in connection with the claim on appeal, 
to include the claimed reasons for his AWOL.  The facts 
remain, however, that the weight of the evidence of the 
establishes that his discharge is dishonorable for VA 
benefits purposes, and that none of the exceptions to the bar 
of entitlement to VA benefits (except healthcare under 
Chapter 17, United States Code) applies.  Accordingly, the 
appeal must be denied.   In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

